J   -S25001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
IN THE INTEREST OF: C.E.L.M.P., A               IN THE SUPERIOR COURT OF
MINOR                                                 PENNSYLVANIA

APPEAL OF: T.T., MOTHER
                                                     No. 3221 EDA 2016


                  Appeal from the Order September 13, 2016
             In the Court of Common Pleas of Philadelphia County
                             Family Court at No(s):
                            CP-51-AP-0000771-2016
                           FID: 51 -FN -001755-2014


BEFORE:     BENDER, P.J.E., RANSOM, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                          FILED MAY 08, 2017

        T.T. ("Mother") appeals from the September 13, 2016 order that

granted the petition filed by the Philadelphia Department of Human Services

(DHS) to involuntarily terminate her parental rights to C.E.L.M.P. ("Child"),

born in January of 2010. We affirm.

        In its opinion, the trial court set forth the factual and procedural

history of this case, as follows:

        The family in this case first became known to DHS on June 8,
        2014, when DHS received a Child Protective Services ("CPS")
        report that Child's brother C.T. ("Brother") sexually assaulted
        Child in the home of B.P. ("Father") and Mother. This report was
        indicated.    Child participated in a forensic interview with
        Philadelphia Children's Alliance ("PCA"), where she described
        being forced to have vaginal, anal and oral sex with Brother.
        Mother and Father denied to DHS that they knew of the abuse.
        On June 27,        [2014] In -Home Protective Services were
        implemented by a Community Umbrella Agency ("CUA"). On
        July 29, 2014, DHS received a report that Child had been
        sexually assaulted by another of her brothers. At a second PCA
        interview Child described anal and oral sex with this second
        brother. DHS obtained an Order of Protective Custody, removed
J   -S25001-17


        Child and placed her in a foster home. On August 8, 2014, the
        court adjudicated Child dependent and fully committed her to
        DHS custody. CUA developed a Single Case Plan ("SCP") with
        objectives for Mother. Over the course of 2015 and 2016,
        Mother did not successfully complete her SCP objectives. On
        June 16, 2016, DHS filed a petition to terminate Mother's
        parental rights.

        The goal change and termination trial was held on July 1, 2016.
        Mother, through her counsel, stipulated to the facts in the
        termination petition, but not their veracity. She also stipulated
        to DHS's exhibits. The current CUA social worker testified that
        Child came into care twenty-three months ago.         Mother and
        Father attend SCP meetings and know their objectives. Mother's
        objectives are to attend drug and alcohol and mental health
        treatment, take domestic violence counselling and parenting
        classes, attend a Parenting Capacity Evaluation ("PCE") and visit
        with Child. Mother was unsuccessfully discharged from drug and
        alcohol treatment, and has not completed it. Mother completed
        a PCE, which recommended         domestic violence counselling.
        Mother attended six sessions of a twelve -session course, and did
        not successfully complete the course. Mother attends weekly
        supervised visits. Mother has not taken parenting classes. Child
        never asks for more time to visit with Mother. Mother sells the
        medication prescribed for one of Child's siblings for money.
        When Mother attends Child's therapy, Mother talks about her
        own trauma, causing Child to shut down. It is in Child's best
        interest to be adopted: she would suffer no irreparable harm,
        and has live[d] with her current foster parent[] for two years.
        Mother does not have appropriate housing, and lives with her
        sister in Delaware. Because Father is often away at work, he
        delegated most parenting duties to Mother.         Mother is not
        capable of keeping Child safe on a day-to-day basis. Child is in
        care because of sexual abuse by a sibling. Child does not talk
        about her parents outside of visits. Child is engaged in trauma
        therapy because of the sexual abuse she suffered. Foster parent
        ensures that Child attends her trauma therapy. Mother and
        Father had previously failed to enroll Child's sibling in trauma
        therapy as ordered by the trial court. Child is in a pre -adoptive
        home. She calls the foster parent her "aunt" and is very happy
        with her. It is in her best interest to be adopted. The foster
        parent keeps Child safe and protected. Mother does not have
        the capacity to keep Child safe on a day-to-day basis. Foster
        parent ensures that Child attends school, where Child is on the

                                      - 2 -
J   -S25001-17


        honor roll.      Because Mother wished to sign[] voluntary
        relinquishments of her parental rights, the trial court held it[s]
        decision in abeyance. At the next court hearing on September
        13, 2016, Mother had not signed. The trial court terminated
        Mother's and Father's parental rights under 23 Pa.C.S.A. §
        2511(a)(1), (2), (5), (8) and (b). On October 11, 2016, Mother
        filed this appeal.'

              "Father has also appealed the termination of his
              parental rights. See In the Interest of C.E.L.M.P., a
              Minor, 3222 EDA 2016.
Trial Court Opinion (TCO), 11/21/16, at 1-3 (citations to the notes of

testimony omitted).

        Following its rendition of the facts and procedural history, quoted

above, the trial court discussed the basis for its decision to involuntarily

terminate Mother's parental rights pursuant to 23 Pa.C.S.    §   2511(a)(1), (2),

(5), (8) and (b), setting forth the facts from the documentation and

testimony presented at the July 1, 2016 hearing. In its conclusion, the court

stated that it found that DHS had carried its burden of proof and that the

termination "would best serve Child's emotional needs and welfare." Id. at

9.

        On appeal, Mother raises the following issues for our review:

        1.  Whether the [t]rial [c]ourt erred in [t]erminating [Mother's]
        [p]arental [r]ights under 23 Pa.C.S.[] [§] 2511(a)(1), the
        evidence having been insufficient to establish Mother had
        evidenced a settled purpose of relinquishing [her] parental claim,
        or having refused or failed to perform parental duties.

        2.    Whether the ... evidence was sufficient to establish that
        [Mother] had refused or failed to perform parental duties, caused
        [Child] to be without essential parental care, that conditions
        have led to placement had continued to exist, or finally that any
        of [the] above could not have been remedied.

                                      - 3 -
J   -S25001-17



        3.   Whether the [e]vidence was sufficient to establish that
        [t]ermination of [p]arental [r]ights would best serve the [n]eeds
        and [w]elfare of the [m]inor [Child], under 23 Pa.C.S. [§]
        2511(b).
Mother's brief at 5.

        We review an order terminating parental rights in accordance with the

following standard:

              When reviewing an appeal from a decree terminating
        parental rights, we are limited to determining whether the
        decision of the trial court is supported by competent evidence.
        Absent an abuse of discretion, an error of law, or insufficient
        evidentiary support for the trial court's decision, the decree
        must stand. Where a trial court has granted a petition to
        involuntarily terminate parental rights, this Court must accord
        the hearing judge's decision the same deference that we would
        give to a jury verdict. We must employ a broad, comprehensive
        review of the record in order to determine whether the trial
        court's decision is supported by competent evidence.

In re R.N.J.,    985 A.2d 273, 276 (Pa. Super. 2009) (quoting   In re S.H.,   879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

        The standard of clear and convincing evidence is defined as
        testimony that is so "clear, direct, weighty and convincing as to
        enable the trier of fact to come to a clear conviction, without
        hesitance, of the truth of the precise facts in issue."

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247,    1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

conflicts in the evidence.      In re   M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004).       If competent evidence supports the trial court's findings, we will



                                        -4
J   -S25001-17


affirm even if the record could also support the opposite result.               In re
Adoption of T.B.B., 835 A.2d 387, 394         (Pa. Super. 2003).

        We are guided further by the following: Termination of parental rights

is   governed by Section 2511 of the Adoption Act, which requires     a   bifurcated

analysis.

        Our case law has made clear that under Section 2511, the court
        must engage in a bifurcated process prior to terminating
        parental rights. Initially, the focus is on the conduct of the
        parent. The party seeking termination must prove by clear and
        convincing evidence that the parent's conduct satisfies the
        statutory grounds for termination delineated in Section 2511(a).
        Only if the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court engage in
        the second part of the analysis pursuant to Section 2511(b):
        determination of the needs and welfare of the child under the
        standard of best interests of the child. One major aspect of the
        needs and welfare analysis concerns the nature and status of the
        emotional bond between parent and child, with close attention
        paid to the effect on the child of permanently severing any such
        bond.

In re L.M.,   923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.        §   2511,

other citations omitted). The burden    is   upon the petitioner to prove by clear

and     convincing   evidence that the asserted       grounds for seeking         the

termination of parental rights are valid. R.N.J., 985 A.2d at 276.

        With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

        Subsection 2511(b) focuses on whether termination of parental
        rights would best serve the developmental, physical, and
        emotional needs and welfare of the child. In In re C.M.S., 884
        A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
        "Intangibles such as love, comfort, security, and stability are
        involved in the inquiry into the needs and welfare of the child."

                                      - 5 -
J   -S25001-17


        In addition, we instructed that the trial court must also discern
        the nature and status of the parent -child bond, with utmost
        attention to the effect on the child of permanently severing that
        bond. Id. However, in cases where there is no evidence of a
        bond between a parent and child, it is reasonable to infer that no
        bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
        2008).    Accordingly, the extent of the bond -effect analysis
        necessarily depends on the circumstances of the particular case.
        Id. at 763.
In re Adoption of .7.M.,   991 A.2d 321, 324 (Pa. Super. 2010).

        In this case, as noted above, the trial court terminated Mother's

parental rights pursuant to sections 2511(a)(1), (2), (5), (8) and (b).         We

need only agree with the trial court as to any one subsection of section

2511(a), as well as section 2511(b), in order to affirm.       In re B.L.W.,    843

A.2d 380, 384 (Pa. Super. 2004) (en banc). Mother's first two issues appear

to center on subsections (a)(1) and (2), although she only specifically

identifies subsection (a)(1).     In light of that fact, we analyze the court's

decision to terminate under section 2511(a)(1) and (b), which provide:

        (a) General Rule.-The rights of       a   parent in regard to a child
        may be terminated after   a   petition filed on any of the following
        grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing
              of the petition either has evidenced a settled purpose
              of relinquishing parental claim to a child or has
              refused or failed to perform parental duties.
              ***

        (b) Other considerations.-The court       terminating the rights
                                                   in
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on

                                        -6
J   -S25001-17


        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall
        not consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the
        giving of notice of the filing of the petition.

23 Pa.C.S.     §   2511(a)(1), (b).

        In   In re Z.P.,    994 A.2d 1108 (Pa. Super. 2010), this Court provided

direction     relating to what considerations need to be addressed when

reviewing     a    trial court's decision to terminate parental rights under various

subsections of 2511(a).         Specifically, relating to subsection (a)(1), the Z.P.

Court stated:

        A court may   terminate parental rights under Section 2511(a)(1)
        where the parent demonstrates a settled purpose to relinquish
        parental claim to a child or fails to perform parental duties for at
        least the six months prior to the filing of the termination petition.
        In re C.S., [761 A.2d 1197 (Pa. Super. 2000)]. The court
        should consider the entire background of the case and not
        simply:

                  mechanically      apply     the    six-month    statutory
                  provision. The court must examine the individual
                  circumstances of each case and consider all
                  explanations offered by the parent facing termination
                  of his ... parental rights, to determine if the evidence,
                  in light of the totality of the circumstances, clearly
                  warrants the involuntary termination.

        In re B.,N.M.,  856 A.2d 847, 855 (Pa. Super. 2004), appeal
        denied, 582 Pa. 718, 872 A.2d 1200 (2005) (citing In re D.J.S.,
        737 A.2d 283 (Pa. Super. 1999)).

In re Z.P.,       994 A.2d at 1117 (emphasis in original).




                                            -7
J   -S25001-17


        Mother's argument relating to section 2511(a)(1) centers on her

assertion that her actions were not "consistent with      a   settled purpose of

relinquishing [her] parental claim."    Mother's brief at 11.   Specifically, she

relies on the fact that she attended all court hearings, case -planning

meetings, and all scheduled weekly visitations with Child, at which she

claims she was "actively engaged."      Id. Countering this minimal argument
relating to subsection (a)(1), the trial court found:

        During the six-month period prior to the filing of the petition,
        Mother's objectives were to attend drug and alcohol and mental
        health treatment, take domestic violence counselling, housing,
        parenting classes and visit with Child.     Mother attends SCP
        meetings and knows her objectives. Mother was unsuccessfully
        discharged from drug and alcohol treatment, and has not
        completed it. Mother attended six sessions of a twelve -session
        domestic violence course, and did not successfully complete the
        course. Mother has not taken parenting classes. Mother sells
        the medication prescribed for one of Child's siblings for money.
        Because Father is often away at work, he delegated most
        parenting duties to Mother. Mother does not have appropriate
        housing, and lives in Delaware. Mother is not capable of keeping
        Child safe on a day-to-day basis. Child is in care because of
        sexual abuse by a sibling. Mother was allowed to participate in
        Child's therapy, but she made inappropriate disclosures of her
        own trauma during Child's therapy, causing Child to shut down.
        Mother prioritized her own needs over Child's emotional needs.
        Mother has failed to perform parental duties.       Looking back
        beyond the six-month period, Mother's objectives have been the
        same, but her compliance has not increased. Mother has only
        been consistent with her visitation. As a result, the trial court
        did not abuse its discretion by finding clear and convincing
        evidence that Mother, by her conduct, had refused and failed to
        perform parental duties, so termination under this section was
        proper.

TCO at 4 (citations to notes of   testimony omitted).



                                       -8
J   -S25001-17


        Mother essentially overlooks that portion of subsection (a)(1) directed

at "a failure to perform parental duties."              See 23 Pa.C.S.   §   2511(a)(1).

"Parental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent -child relationship to the best of his or her ability, even in difficult

circumstances."        In re B.,N.M.,   856 A.2d at 855 (citation omitted).        Here,

as indicated by the       trial court, Mother has failed to complete many of the

objectives set forth for her, including drug, alcohol, and mental health

treatment, undergoing domestic violence counselling, taking                    parenting

classes, and securing appropriate housing.              Moreover, the court found that

Mother was not able to keep Child safe on           a    daily basis. The court further

explained that Mother's failures extended back prior to the six-month period

delineated in the statute. Thus, the court concluded that Mother refused and

failed to perform her parental duties for      a   period of at least six months prior

to the filing of the petition to terminate her parental rights.

        After our thorough review of the record, we conclude that the trial

court did not abuse its discretion in ordering the termination of Mother's

parental rights.        The record supports the trial court's findings and its

conclusion that Mother's refusal or failure to perform parental duties

occurred for     a   period of at least six months since the filing of the petition.

At best, the record shows that Mother attended the weekly visits with Child,




                                          -9
J   -S25001-17


which did not sufficiently counter the numerous objectives that Mother failed

to complete. Therefore, Mother is not entitled to relief.

        We   next turn to Mother's third issue in which she claims that

insufficient evidence established that termination would best serve Child's

needs and welfare pursuant to 23 Pa.C.S.           §   2511(b).   The trial court

discussed the facts and conclusions it reached in conjunction with this

subsection, stating:

        Mother attends weekly supervised visits with Child. Mother and
        Child engage[] at visits, but Child is more wary about her
        siblings. However, Child never asks for more time to visit with
        Mother. Child does not talk about Mother outside of agency
        visits. Mother was unable to protect Child from sexual abuse in
        the home. Mother is unable to help process Child's emotional
        needs. Mother is not capable of keeping Child safe on a day-to-
        day basis. Child would not suffer irreparable harm if Mother's
        rights were terminated. Child has been placed in a pre -adoptive
        home with her current foster parent for nearly two years. She
        calls the foster mother her "aunt" and is happy and safe with
        her. It is in Child's best interest to be adopted. Foster parent
        ensures that Child attends her trauma therapy and school.
        DHS's witnesses were unwavering and credible. Consequently,
        the court did not abuse its discretion when it found that it was
        clearly and convincingly established that there was no positive,
        beneficial parent -child bond with Mother, and that termination of
        Mother's parental rights would not destroy an existing beneficial
        relationship.
TCO at 8 (citations to the notes of   testimony omitted).

        Here, the trial court found that Mother and Child do not share         a


positive, beneficial bond.    The court emphasized the safety factor in that

Mother is unable to protect Child on     a   daily basis, but also concluded that

Mother cannot support Child's efforts to process her emotional needs.


                                       - 10 -
J   -S25001-17


Again, we conclude that the trial court did not abuse its discretion in that no

evidence supported        a   finding that severing the ties between Mother and

Child will have   a   negative effect on Child or that Child will suffer irreparable

harm.     In the nearly two years that had elapsed, the visitation remained

supervised.      Moreover, testimony supported            a   finding that Child and her

foster mother are bonded and that Child              is   thriving   in her   foster home.

Additionally, we note that to the extent that Child and Mother do have some

type of bond, that bond        is   outweighed by Mother's inability or unwillingness

to parent Child, and by Child's need for permanency. See                 In re Adoption
of    C.D.R., 111 A.3d 1212, 1220 (Pa. Super. 2015) (concluding that the

mother's bond with C.D.R. was outweighed by the mother's "repeated failure

to remedy parental incapacity," and by C.D.R.'s need for permanence and

stability). Because the court's findings are supported by the record, we may

not disturb them. Accordingly, we affirm the trial court's order terminating

Mother's parental rights to Child.

        Order affirmed.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 5/8/2017